Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 27, 2016

                                      No. 04-16-00361-CV

                                     Bernardo GONZALES,
                                           Appellant

                                                 v.

                                   COURTLAND HEIGHTS,
                                         Appellee

                  From the County Court At Law No. 10, Bexar County, Texas
                               Trial Court No. 2016CV02572
                        Honorable David J. Rodriguez, Judge Presiding


                                         ORDER
       Appellant’s brief was due July 22, 2016. Neither the brief nor a motion for extension of
time was filed.

        Accordingly, we ORDER appellant to file his appellant’s brief in this court on or before
August 8, 2016, and a written response reasonably explaining his failure to timely file the brief.
If appellant fails to file a brief and the written response by the date ordered, we will dismiss the
appeal for want of prosecution. See TEX. R. APP. P. 38.8(a).


                                                      _________________________________
                                                      Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of July, 2016.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court